Kelly, J. (concurring):
The Special Term refused the mandamus and the relator appeals, insisting, (a) that the proceeding was not pending at the-date of the passage of the act, chapter 942 of the Laws of 1920 (adding to Code Civ. Proc. § 2231, subd. la), and (b) that the act in question is unconstitutional and deprives relator of its property without due process of law. The Legislature called in extraordinary session by the Governor has declared that an emergency exists affecting the 'Ufe and health of the community at large, and has prohibited the issuance of warrants in pending summary proceedings until November, 1922.. If the action of the Legislature is not wholly arbitrary or capricious and is based on reason, the courts may only look into its enactment far enough to see whether it is in any view adapted to the end intended. “ If it is, the court must give it effect, however unwise they may regard it, or however much they might, if given the choice, prefer some other measure as more fit and appropriate.” (People v. Griswold, 213 N. Y. 92.) In my opinion the act in question cannot be said to be whoUy arbitrary or capricious nor can a court say that the Legislature had no reason for talcing action of some sort to reheve existing conditions. The co-ordinate branches of the government have declared that the emergency exists and the courts cannot substitute their judgment as to the existence of the fact, if they entertain different notions on the subject. The method adopted by the Legislature to reheve the situation is by exercise of the pohce power. I do not agree that the object or result of the"act in question is -to deprive the relator of its property, or that it is deprived of its property for the benefit of the tenant. The declared object of the act is to benefit the entire community; that it may incidentally prevent the ousting of this particular tenant from his apartment for a time is doubtless true, but the benefit intended is not to this tenant but to the community of which he is a part. The criticism that the act does not add a single dwelhng or apartment overlooks the broader purpose declared in the legislation to protect the public from the danger incident to wholesale evictions. I agree with the presiding justice that the summary proceeding in the case at bar was pending within the meaning of chapter 942 of the Laws of 1920, and for the reasons stated by him. In my opinion the maní*197fest intention of the. Legislature was to prohibit the issuance of warrants in every proceeding in which they had not been issued at the date of the passage of the act.
The summary proceeding to remove tenants was a creation of the Legislature, and' despite its long continuance on the statute books, altered and amended from time to time, I am of opinion that the Legislature might repeal it altogether, and so had power to regulate the procedure by staying the execution of warrants.
But it is said that if the act, chapter 942 of the Laws of 1920, is a valid exercise of legislative power, the relator corporation is without remedy to recover possession of its property for two years, because it is barred from the common-law action in ejectment by another statute passed on the same day. (See Laws of 1920, chap. 947, adding to Code Civ. Proc. § 1531a.)
In passing upon the constitutionality of the laws enacted by the Legislature, I am of opinion that the court must confine itself to the statute immediately presented for review. We are dealing with one act, chapter 942 of the Laws of 1920. The relator is not before the court asserting its rights in an ejectment action; the right of the relator corporation to maintain an action in ejectment has not been questioned on the record before us and that question may never be presented. Especially where the constitutionality of the action of the coordinate branch of government is involved, the courts should not go outside the record to pass upon the constitutionality of other statutes which may or may not affect the rights of the litigants, but which are not directly involved in the case at bar. (People ex rel. Doscher v. Sisson, 222 N. Y. 387; Plymouth Coal Co. v. Pennsylvania, 232 U. S. 531; Jeffrey Mfg. Co. v. Blagg, 235 id. 571.)
For these reasons I vote to affirm the -order of the Special Term.